Citation Nr: 1754967	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-34 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of tonsillectomy.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1943 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case is currently under the jurisdiction of the Providence, Rhode Island, RO.

In August 2015 and again in May 2017, the Board remanded the case for further development.


FINDINGS OF FACT

1.  The Veteran's residuals of tonsillectomy have been asymptomatic during the appeals period.

2.  The Veteran's service-connected disabilities do not prevent him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment, and he is not permanently housebound by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of tonsillectomy have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.97, Diagnostic Code 6516 (2017).  

2.  The criteria for SMC based on aid and attendance or housebound status are not met.  38 U.S.C. § 1114 (2012); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).

Here, VCAA notice was provided in a December 2008 letter. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. §5103A (2012); 38 C.F.R. § 3.159 (c).

VA has fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including service treatment records, private treatment records, and VA treatment records.  The record does not indicate any additional evidence exists that is necessary for a fair adjudication of the claim that has not been obtained. 

In addition, the Veteran was afforded VA examinations in September 2009, July 2016, and June 2017.  The examinations, taken together, are sufficient evidence for deciding the claims.  The reports are adequate and based upon consideration of the Veteran's prior medical history, describe his disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Rating of Tonsillectomy Residuals

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran underwent a tonsillectomy in service in October 1945.  Service connection for residuals of tonsillectomy was granted in a February 1952 rating decision.  A noncompensable rating has been assigned since January 1952.  The Veteran contends that he is entitled to a compensable rating.

When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Under Diagnostic Code 6516, a 10 percent rating requires evidence of hoarseness, with inflammation of cords or mucous membranes.  A 30 percent rating is warranted where there is evidence of hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Id. 

VA examination in December 2009 did not include the detailed findings necessary to rate the Veteran's tonsillectomy residuals under the most appropriate Diagnostic Code (6516 for chronic laryngitis) which is based on symptoms including hoarseness, inflammation of the vocal cords or mucous membrane, thickening or nodules of the cords, polyps, submucous infiltration, or pre-malignant changes.  The appeal was remanded in order to obtain a more thorough examination to determine whether there are any current residuals of the tonsillectomy in service in October 1945.  

Another VA examination was conducted in July 2016.  Unfortunately, while the examiner noted that the Veteran had "not been told of any chronic diagnoses of throat infections, pre malignant changes, thickening, or nodules of the vocal cords, or mucus membranes [or] pain status post his tonsillectomy" the examiner did not conduct the requested examination of the Veteran.

Following the Board's most recent remand, a VA examination was conducted in June 2017.  The Veteran reported that he has a sore throat daily.  The examiner indicated that the Veteran did not have chronic laryngitis, laryngeal stenosis, or aphonia.  The examiner noted that there was "no hoarseness, no inflammation of the vocal cords or mucous membranes noted on this exam.  No thickening of or nodules of the cords noted, no polyps noted, no submucous infiltration noted and no pre-malignant changes present on this exam.  No residuals of tonsillectomy evident."

The VA examination of record did not demonstrate the presence of hoarseness, with inflammation of cords or mucous membranes, or any other objective residual of tonsillectomy.  As the evidence shows that the Veteran does not have current residuals of the service-connected tonsillectomy, a compensable rating is not warranted.  

III.  SMC

SMC is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b)(3) (2017).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

SMC is also payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350(i).  The requirement of "permanently housebound" status will be considered to have been met when the veteran is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime. See 38 U.S.C. § 1502 (c); 38 C.F.R. § 3.351 (d)(2).

The Veteran's service connected disabilities are generalized anxiety disorder rated as 30 percent disabling, and residuals of tonsillectomy, rated as noncompensable.  

In a September 2008 letter, the Veteran's treating physician noted that due to "Coronary Artery Bypass Graft surgery, I recommend that he reside at an assisted living community."

An October 2008 private physician's report noted that the Veteran was "independent in all of his [activities of daily living].  He drives a car and manages his own financial matters.  He manages his own medications.  He usually eats out at restaurants, and has a lady friend who does his household chores.  He says that both his cardiologist and primary care physician have told him he needs to enter an assisted living facility (ALF).  He is extremely anxious and worried what might happen if he has a problem with his heart.  He has an indwelling Foley catheter due to obstructive sx/hx stricture and two weeks ago was prescribed Levaquin by his [primary care physician].  He had a bad reaction with palpitations after taking the first dose.  This heightened his anxiety about living alone.  His ability to manage his own affairs is in jeopardy, as manifested by his dysfunctional interactions with our office staff in trying to explain what he needed from our visit, although we were able finally after a myriad of phone calls and hostile responses on the part of the patient to schedule this appointment and evaluate him."  

The clinician stated that the Veteran "likely has some cognitive impairment, though is oriented and is living independently.  His interactions with our office likely reflect an element of executive dysregulation.  He brings a form for VA benefits for aid and attendance, but he clearly does not qualify for aid and attendance.  I think he would benefit from living in a more structured environment.  An ALF community might be perfect for him."

This physician also completed an aid and attendance form and noted that the Veteran was able to walk unaided, and to feed himself and care for the wants of nature.  He did not require assistance with bathing or hygiene, was not confined to bed, could leave home without assistance, and did not require nursing home care.

A September 2009 VA examination noted that the Veteran "was driven in a car by the DAV representative.  He was picked up at his home.  No attendant present.  He was not hospitalized.  He is not probably bedridden.  He is not wearing glasses but he states that he uses "reading glasses"  He manages his own financial affairs.  His capacity to protect himself from daily hazards appeared to be good."  The Veteran was noted to live in an "independent-assisted living home.  The home apparently provides a variety of activities.  He states he can 'come and go.'"

On a July 2016 VA psychiatric examination, the Veteran reported that he lived alone in a retirement community.  He reported that he enjoyed exercising.  He reported age-related limitations which impact his activity level, however he was engaged in activities at his retirement community.

The Veteran does not qualify for SMC based on housebound status.  First, the Veteran's only compensably rated service-connected disability is generalized anxiety disorder rated as 30 percent disabling.  Thus, he does not have a single disability rated as total along with additional service-connected disabilities independently ratable at 60 percent, separate and distinct from a 100 percent service-connected disability.  Second, and finally, the evidence does not show, nor does the Veteran aver, that he is substantially confined to his dwelling or home due to the severity of his service connected disabilities.  Rather, the evidence reflects that he is able to come and go from his assisted living facility.  The evidence does not show that he is permanently housebound or substantially confined to his dwelling or its immediate premises.  Therefore, the criteria for SMC at the housebound rate are not met.  

The evidence shows that the Veteran also does not meet the criteria for SMC based on the need for aid and attendance.  The evidence demonstrates that he is not so helpless as to be in need of regular aid and attendance within the meaning of 38 C.F.R. § 3.352(a) as a result of his service-connected disabilities.  The evidence, as discussed above, clearly shows that he is mobile and functioning rather independently.  The Veteran is not shown to have suffered the anatomical loss or loss of use of any extremity.  He is not blind in either eye, nor is he permanently bedridden or in a nursing home.  The evidence reflects that he is able to dress himself, keep himself clean and presentable, feed himself, attend to the wants of nature, and sufficiently protect himself from the dangers incident to his daily environment.

The preponderance of the probative evidence shows that the Veteran is not in need of aid and attendance, nor is he housebound.  As the preponderance of the evidence is against the claim, the reasonable doubt rule does not apply.  The claim is denied.  38 U.S.C.A. § 5107 (b). 


ORDER

A compensable disability rating for residuals of tonsillectomy is denied.

SMC based on the need for aid and attendance or being housebound is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


